PARDEE, Circuit Judge
(after stating the facts). This case was not argued orally, but was submitted on briefs mainly devoted to a discussion as to whether the contract sued on was a technical demise of the ship, or a mere charter for the carrying of cargo on a spe-ciiic voyage. We do not care to add to the literature on this subject by reviewing and distinguishing the authorities cited, as, in our opinion, the case does not require it. Under the contract sued on, the appellants hired the vessel for a voyage and return voyage, as they should direct, from the port of Galveston to any port or ports of the Gulf of Mexico, and they agreed to pay a per diem hire for the use thereof until she should return to either the port of Galves*552ton or Sabine Pass. Under tbe contract, they not only selected the voyage to be made, but they selected the cargo to be carried. They were at liberty to load the vessel for themselves, or take freight for others on such terms as they should think proper. They were to pay all expenses of the vessel of whatever nature, except the wages of the master. The whole earnings, whether they furnished cargo themselves or took freight for others, were for their use. If the vessel should perform her voyage in a short time, the gain would be theirs; and they would have the same benefit, whether as freight on their own goods or on the goods of others, as if the voyage were unusually prolonged, while the expenses of the ship for wages, provisions, etc., would be reduced. On the other hand, if the voyage should be delayed by adverse winds or any of the other casualties attending navigation, they were to sustain the loss. In no sense whatever was there any agreed or intended common venture between the owners of the vessel and the furnisher of cargo. On the voyage undertaken the vessel met with an ordinary peril of the sea, which resulted in loss of part of the cargo and some of the furniture .of the ship. She was driven out of her course, and took refuge at Point Isabel. She was able, with a few days for slight repairs and attention to cargo, to proceed on her voyage with about two-thirds of her cargo undamaged. The appellee, complicated with insurance, questions' in which the vessel was not interested, saw fit to end the voyage at that “port; but ending the voyage at that port did not end the period for which the charterers agreed to pay rent. That period was only to end, under the contract, when the vessel' should have returned either to G-alveston or Sabine Pass. The case indicates that a speedier return to Port Sabine could have been made if the charterers and master, instead of dealing with each other at arm’s length, evidently for fear of waiving supposed rights, had acted together and with promptitude. Taking the case altogether, we see no reason to question the correctness of the decree rendered in the district court, and the same is affirmed.